Xoriorable ?rod Srtmman
Crir.inal Dlrtrtct httomey
Qrseg County
Sm&rrr,    Taxu


xhrrr sirr              Attaatianl ?&. Xl
                  3.
     *on the 8tqp ~111 be pl6oed a large beard on
$azh will be Lx.p8ed the 8~8 dlel (on lampr
oacle) m reprebsented in Mlblt    *A* - but the
n.sr&xil nutibera till at ffrst be UOtSZWd by a di50
ertendin(: just over the parlphsry of the 4ia.I. ?%a
&JO ia resvvable and 1s atteahod only to II. oento?
pin w?iioh pnu1ts it to revolve.

     "On the dleo there 1s an am     head pa1nt.d
to the outer rim,

                  5.




i8 thenpleaedovarthe     bid aab byapmmhro
ahlohmayv~ln       detnll,btai ~efYamoaloul.a-
tlon, the dleo la mdo to ?twolm btiefly. Iha
it 6ome8 to rest the arrwhe8d till, %rlelo8to   a
point on the dial ah1031 ia thml(hntlWbyt
ao&red 8tirker v ialblm to Oh. 1rpblQLB0, th0 the
cctuel dial nglnbu $8 not tl8lb
and rearkin& ie ropeeted uatil tPto d8&%      lex-
Me era ehown.

     dpFhlt3
           pr00dlI'8 18 6 Drelude t0 th0 OORtWJt,
but not 0.pert %hereof.



       The oQato5t  itsa1r now beml8.  .Fuu Ii&ma
ax-8 put oh intheaudltariwaand     aaalloted  tlrao
is announoed during wblo!~ the audlenee may etpdy
the markam on the stage dial and bf aoarparlsoa
with thy replloa, tilah aaoh tme has (Exhibit *h*)
tkQX-6  xw~~lne the o&leuhtthn OS dial numbera to
t~~rreapond with the mrketrs on atage dial In whlab
there i.~ only to be gauged the-de@ee   of variation
from the four oardinal. nwsbera, viz: lt 30, 60, 90.
     Tnc castestent sdtars the five numbers s*
lected 1x1 $16 aelculct;nrps (a) on the die1 mu!ad
part or hi8 car&, (5) cc the etub beari:x eauae
ccrial xuraber.

                  9.
     'Ooriteotent detechoe end kcepa the stub, but
the m&i%6 aarC i8 *%ek%n up by ti:a u6her and all or
th-0~ toltea to the etw,e.

                 10.
                                                          ._.
                                                             70




nuabered ar;d E tioktt  ie seleet&  or dm     hraa
c s?&txboror ticketa cortalnlng all the numbers
m tt;t teats and e money award or other thing of
re.lut is ,~lren to ths pamon  sittiw in the ssat
thnt has n corrueqmndingnumber wltb the number
drum is c wlottnrp cm! the opamtion       thereof
la 0 violntion or Artlole 6% of the Penal Code.

     (2) Onhion O-967. that a schme WherebY. in
subot&e,-a    ths&&   &nor &Ives3 a pri2e to -%ne
patron oft:?* theatra preaant after a 4rawing from
which mm    patron*s autambbI1.r llaence~ntaabsr nraf
bo wleoted, undar the facts prwsentod, oonsti-
tutcua A violation or the lottery law8 or thl8   state.
     (3) oppinion 01ll74, that ib is t violation of
the law for the mm&ante    of a elrmn town or oopb
mun1t.p to p;lr*tholr sruam     btakats dth la &
purcheee of nxerohandlea iran th6m whl6h ticket6
try emad f'~rahanose UWP muo ludlss or money glvtn
azy ;; zdw;~       bald periodiotllyin *ho ttld
                             .
     (4) o$nion cl-lmo, ?&let w&o *AtaB Qlis Itight*
sehemt or plan bder the iseta at&t4botticlo    of-
rtoe) ?8 a -lettry* tnd in violttion,o? nrtia1*
t&or   thomt%c1cod*ef   thiarrtate.

     (51 Bplnlon O-1329, thtt a eohaa wbroby,     ia
tfubctazce, t theatrs bum the flqerprintcl of a
altiean of the aomunlty   by mltitlon-a?   one flwp
crgrtnt frcm tht fllsa of the thmtm,     is t rtola-
tion of the lottery lcws of this etato.

          (6) Opfnlon O-1336, that a aohamt whereby,
LE subctanoc, e weuPt a&b* ei~ee credit6 in trattr~
to wb&.3g       conteete.nts fm ooapleting a mntanae,
etc., ooruvtitutee e.violation 0r the lottery lawc
or tl.& stata.

     (7) opinbn D-1789; that E theatxe ~xxaxtta
featurirw t?ie %mtor I.%.* m&Lo brocdceat over
a netmrk fs not a vlolction of the lottery ctat-
Ut6S   3f   t!liS   8tEt.h


      (E!)0;inioz O-1619, that +a tAuctr6 OpWt!tor
aonduotbq~ n a;a!mm~ whs~~by quesitions aubdtted
by the p.dzona 02'tSei thtatxtset drawn frOm a
ba, end the ,ya-ont whose questiona, are drawn
       63% msked reoelve brie Ebllor sooh, 119p.Utp or
       OpeTetir~ h lottory in rlolotim   or AlMals 6%
       of tile i‘f3A01coda.

             (9i qdn.io~ O-Mgf?, that h su,lezu4 whereby,
       In subeteaoa, a therare cives 0 yrlacs to 0 pfxx-
       .son If :ie imwers B qmation aormatly,     th zmm
       of suck person balz~ dmm     fAnx. 8:coctolnsr at
       8l.pled oiltry bleAk8, la e tiolntior, or the lottmy
       lmm of tide state.

           (10) OplAloA n-2063, that a 6Chesm rrhwwby; in
       aub5tanoe, e th%stm paps $25 to 0 piuaon who rllsr
      hls ayplfoetion crahawith the theatrs and while oti
      iaumbar Is thereafter aalleQ by mdmxc  at'the rmdl-
       ence, 16 43vlolatio~ of the   lottery   law8 0r thi8
       ste&a.

            In the aaee et GxWtith .Anwranent aonrplror
                                                      vs. Mmrgul,
9%   s. k. (26) ftu, It was held thatthe olQaunts  aoamtlalto
constitute a lottery axe (1) e xlcr in aon8y or 8h* or raluo,
(2) dlotrlbution by e-o%    am3 P3) peymnt,eitherQlxootly or
IAdlTMtay,  at a teluabloeoAalaeratloA ror tharhuruto will
the prhe.    Eee al60 oity or WlAk T8. Oxirrith A5uamuAt oom
pacy, supra; Feathex6tano v5+ baOptUUbAt SCWlOr stathA A&80-
alstloA, 10 s. i?. (26%)loct Peak VII. united fealms,61 f.4. (2&j
973; lrxsnt t8. The Stste, 112 8. W. l&L     In Stat* vs. Randall,
&l Tux. 296, and Xola5n t8. The State, 47 9. W, 850, it wa#
h&l that ang eohme for tibrdlatTlbutloA Ot grit&m by ohmae
iaa tilottery. hmmdine;Ly    the *BanL: AQhta 6ehqma (Olty   ,ai
?aAk Pd. Grirrlth hza3aFaeal ccmp%Ay, supa), the -ok       K
s~hccm (Robt and Rowley, et al. ~50 The State 127 6. OF.
221), emI the %~&'a    Aike @ahum  (Szith TB. +ii. 3tat.8, I.27 2.. W.
(2d) 297) have all. bson held to be lotteries.

           Be bellwe thet the essentirl ol.snmts 0r t&e lotimy
urn pxeeenfed by the S'sato set i'arth In m     lettw%    The the-
at= pmiaea     t3 aa& mmrd Or pzlzu for ttmas putn>lu, fo*unate
emu$3 to 0rrlvc at the Qorxeot Amberm; 0~2 the aixculat diso
OA tine Bdtig6. SS ~0~3930, the clami&. of aonsldemtloa,     the
%ketat or indireat furniehlng of w?%lcf;I.8 &so neoesaa~~ to
cor-0tltut% a lottsry, :a p-66ent. iika!i  patroA h0e dfnct*     .
p&d L?carmidcsrction by ~urehae~      kie tlaket to the thetr6,
whlc~ ~220 repxeaents oomidsration     fox the xi&it to partici-
         tLe grLaa, CQl% rs..8t0t% (Tam. ct. cxls!loApp.), u2
p.s&e I.22
L. \f* (2%) 725. It 10 t!iO LhfTd 6ltncant~ di@ZCb*   that T6iS8S
tidtmbt IA your zn.liLnd
                      aa t;o w!mtcfieror net th.irm18 a lottery,
end In this eomeatlon   you aita the 0~0~ of Boattt&ht vm*'
%0te, 38 5. +s. (24) 37, aid EcRae ~'9. State, 81 2% %. 7&l,
in m,tppo* of t&a pxopt30ftlon Mzt thee are aonteats of sklU
rather than chano%.

           In the i?aetarIght o&se, the Court 0P CxIminal Ap-
peals  held t!i&t e punoh 3o%xd, wh%reIn were plaaed eifrfmnt
ali%ukem problem,    t!m sew to bo aoEapl.stedby the partiai-
pant afier p.syi.xqa fee for th% privllwe of partloIp%tlnF:,
did not oonstltute 0 lottery, rnrsnthou& prizes wer% awarded
thoee wx=kIn~ out the best eolutlon. Xowever, tte court %m-
phoaIW    St;8 taut that the Only- el%mmt ol' c:iaaaethere in-
volv%d was the Aeture or thr oheoker problam to be dram.       There
eny psroon sight partialpate In the pme, rind every parson who
p~rchasetl a eheaker problem stood on ariaqua1 foot-,     b%md
upon his kno~~ledge or i.mptItuQo 5.n the salsnae of oheokere.
The elemmtof     airill pmdodaated.




           31 Sicts ‘Xx nl. Yraz;lt.trlok,
                                         fs. fflobe-Demorat mb-
llE&Iqg Coqazy   (5up. ct. :rsd.),llo 3. Xi. (s!d!a)
                                                  705, 11s I?. L; R.
IlO&,, Qefondcritnowqqmr   cozduated a Tmotm     I:onrse*contest,
tierein a lint of titlea wm prIot%d boabath b: series of oar-
toone, contestontx to adeat the 0m rm25t nppmpriate to aaah
of tke amtoom.   'Ikeaourt held that 5.?.no%mme t&m one tPtl%
would be equally agprcPpriate, the domIn&nt elemmt of a?mnce
nccesmry  to n&e  tie puaele aontsst a lottery %xist%d,

           See also People 5x rel. HllLiGOl2ve. LWIA, 171 c. T.
l&1., 71 5. v. 753, 756, 46 I. R. A.. 601, 1 A?m. Case* 165,
wkere prizeo vreilwto 3e Rwlmded to ttxoiooa
                                           w2.klAg the c1oeest
est.&mix   02   the nmbsr of C+WE   on wl;ichtf;rUtit& state8
     lzd,zw3-8laldin Iim.l.i~b..fe%
                                T8. LtoTdalghlin,264 IY. 23.
     370, 373, u sup. ct. 362, 363, 68 L 8~. 7&?,
     'F&it a maa dO65'n#t k00W Ond 06ixO0f -9t&d Out $8~




             I$.lQ   statbd   in Psaprs ta* Lnvin, kl? u.   Y.   170,
71 I?, 3.   755, 66 L. R. A. &car
                                                                   74



          The tast of tks character of th0 g8snb
     is, net whether ?t uo7itains
                                sn elsTssnt0r
     chsnce or a   elenentof ti~klll,
                                    but which is
     trro Ganinntkq~ elcmmt    that      aetemlnes   the
     rssclt @f tiisglm%.-

         . h Iiudslso?-,
                      vn. State (1%83), 94 Snd. 426, 4% Am.
Rep. 171, the cmteot wee ta gmss nearest to thb aumber ai
beans cor,trlited
                in c Q:laasElobs; it VW aonttwdrd thet tbm
olm%nt of skill here predominnted ov(rr tie ehaent at ehanoo.
Tke court heM the contest to be a lottery and aal&

          *The conLentiauol"appem$a*     6OUXl661
     Is, thet the anterpriae, as set aut In tha
     publlimtLsn,:o not 8     lottsrg,     wr   in th@ ae-
     ture 0E R lottery or @t        entsrjMao4     That
     to arrlvs ct the ooqmt        nmber of.@aaam ia
     the &me      e.lobs Is not Q matter oi sIhaB66, bu%
     a nathaaatlaal oalWl4itIaat. Fe 0UlUOt 00)5OUT
     in ,$is$lJv'cw.   Is 3xp6rt   lzwibmltia1ur Hipiht
     Qasjut6 th0. dinonrions Of the &blIYI &Obb        With-
     a mtmoneble d&&We Of 06wty.              ih36,sS@Z'i33,
     the result could bo but appmztmrrtolr co
     To be Plathomtioklly oorreot thr,uaet WA        ? ok-
     nc88 ot the glass would hnrr to be kmm.            39x10
     exaotnene coul.8 net be attelaed by an obsatra-
     tlon of the sealed clobs. tiere rrrnuld&ea~amT-
     Ilyb6 aJlelemeIlt0f @mL%I!w.          IMd fiGhe Rx66
     sloa of ths &ab       WM    lamm, it wllld bb         utte-
     ly 3aposslbls by tha apglloetlon~o? math-b
     cal rules, ar'by any other -,           tQ oalaulatb
     the number of beans Qontahmd i.n it. Ths ai26
     of the several beans, so Sor (1sthey oould ti
     observ6d, tmulil be a m&tar of purr; m8ssIagl.
     $md besides only thoee on the eurfeae mid xmxt
     to the glass could be sbu~. Those in-the OWlfib?
     ml&t be smiler or larger. In %hoti, there
     could he m rlrsd or definite        fact or quantity
     upon whi& tn bese s mthwzz%tical onloulntion
     or Ecterxlisatlon.Ths nurzbarof beana in th6
     @ms   enulE, be nothlnf; else Can a mttsr of
     ~uss;siaJy. .Lll
                    expert mthemti8Ian    mi.ght ssclw
     naerly Tix t3o fiim of the Elobs+thnn an -tire-
     ly uneGuac;teU prson.    And so he, er.d pemons
     of better juUg.mat, ti+t    aore nearly rix the
     xitmber0:"bemns in t>s i7,Loba
                                  t&n pereon or
                  . Yet t2:a exaot number waulU be
     lesio.juGpsolit
     0.530rpBmnttar Of ,glesa~;,  T-".atanyons ahanl&
     ~umm tha corrmt~mmber     would bs o oatter of
     t&s mereat c:xxm, beauusb there are nb EWHII~
Y5